Citation Nr: 9918365	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  95-24 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for status post residuals 
of a gunshot wound (GSW) of the left knee, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1963 to October 
1974.

This case came before the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied entitlement to an increased rating for status 
post residuals of a GSW of the left knee. The veteran filed a 
timely notice of disagreement, and was issued a statement of 
the case in April 1995. In August 1995, the veteran offered 
his contentions at a personal hearing before the Hearing 
Officer (HO) at the VARO. The HO confirmed and continued the 
denial of the benefit sought and issued a supplemental 
statement of the case (SSOC) in January 1996.

The Board remanded this case to the RO for additional 
development in April 1998. Following compliance, the RO 
confirmed and continued the denial of the benefit sought in a 
March 1999 SSOC.  This case has now been returned to the 
Board for appropriate disposition.


FINDINGS OF FACT

1.  The veteran's July 1998 VA examination report shows that 
his service-connected GSW of the left knee now includes both 
orthopedic and dermatologic elements.

2.  The orthopedic element of the veteran's left knee 
disorder is primarily manifested by slight tenderness in the 
patella to manipulation or compression with mild loss of 
function due to pain.

3.  The veteran's fairly benign, although slightly tender, 
scars on the medial and lateral sides of the left knee 
warrant a separate rating.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for the veteran's musculoskeletal GSW residuals of 
the left knee have not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 
4.1, 4.2, 4.7, 4.10, 4.25, 4.40, Diagnostic Codes 5257, 5260, 
5261 (1998).

2.  The criteria for a separate 10 percent disability rating 
for fairly benign, but slightly tender, scars of the medial 
and lateral sides of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including 
§§ 4.1, 4.2, 4.20, Diagnostic Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to a disability evaluation 
in excess of 30 percent for GSW residuals of the left knee is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim which is 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§  4.40, 4.45, 4.59 (1998).  See also DeLuca v. 
Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  These 
requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

Initially, it is noted that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1998).

Diagnostic Code 5260 provides for a 30 percent evaluation if 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a 30 percent evaluation for extension limited to 
20 degrees.  A 40 percent evaluation requires extension 
limited to 30 degrees, and a 50 percent evaluation requires 
extension limited to 45 degrees.  See 38 C.F.R. Part 4 
(1998).

According to 38 C.F.R. Part 4, Diagnostic Code 7805 (1998), 
scars are to be rated based upon the limitation of function 
of the affected part.  In the case of superficial scars a 10 
percent disability evaluation is warranted for those that are 
poorly nourished with repeated ulceration, 38 C.F.R. Part 4, 
Code 7803 (1998), or which are tender and painful on 
objective demonstration, 38 C.F.R. Part 4, Code 7804 (1998).

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Review of the July 1998 VA 
examination report reveals, in pertinent part, that there is 
a 3-inch scar on the medial side of the left knee and a 1.5-
inch scar on the lateral side of the left knee.  Both scars 
were described as fairly benign or slightly tender but soft, 
flat with good pigmentation and freely moveable.  They are 
not fixed to the underlying tissues.  There was no effusion 
or instability of the joint.  The veteran's left knee was 
slightly tender in the patella to manipulation or 
compression.  Although the veteran walked without a limp and 
squatted times three to 110 degrees without fatigue or 
weakness, he did experience some pain.  The examiner opined 
that the knee would allow the veteran to be employed at most 
jobs.  Range of motion of the left knee was from 0 degrees to 
140 degrees.  The examiner further noted that there was mild 
loss of function due to pain.  X-rays of both knees were 
noted to be read as normal.  The diagnoses were GSW of the 
left knee with only mild residuals and scars secondary to GSW 
of the left knee, unremarkable.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a disability can be assigned a separate disability 
evaluation under different diagnostic codes, providing that 
the symptomatology so rated is not duplicative or 
overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In 
the instant case, the veteran's service-connected left knee 
disability now includes orthopedic and dermatologic elements.  
Where, as here, the disabilities are distinct, the veteran is 
entitled to combine the ratings for different disabilities 
pursuant to 38 C.F.R. § 4.25 (1998).

Concerning the orthopedic element, the Board observes that no 
more than a 30 percent disability rating is warranted.  The 
veteran, as shown by recent VA examination, has range of 
motion from 0 to 140 degrees of his left knee.  Consequently, 
a 40 percent rating under Diagnostic 5261 is not warranted.  
The 30 percent evaluation currently assigned for the left 
knee appears correct, as it accounts for occasional flare-ups 
which might cause some limitation of function.

It is further noted that although the veteran's July 1998 VA 
examination showed essentially normal clinical findings, pain 
appears to be the significant and consistent factor in the 
overall disability picture.  The examiner noted that although 
the veteran exhibited some pain, he walked without a limp and 
squatted times three to 110 degrees without fatigue or 
weakness.  The veteran was also able to heel and toe walk.  
As such, it is concluded that in view of the normal clinical 
findings that a rating in excess of the present 30 percent 
disability evaluation under Diagnostic Code 5257 is not 
warranted.

The veteran's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 30 percent disability evaluation.  Consequently, the 
diagnostic codes and general rating criteria (38 C.F.R. §§ 
4.40, 4.45) pertaining to pain and additional functional 
limitation imposed during flare-ups have already been 
accounted for in the assignment of the current rating.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); cf. DeLuca, supra.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board 
finds that the 30 percent rating assigned for the orthopedic 
element of the veteran's left knee disability adequately 
compensates him for the level of his complaints of pain.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

In regards to the dermatologic element, it is the finding of 
the Board that the veteran's fairly benign, although slightly 
tender, scars on the medial and lateral sides of the left 
knee, noted on most recent VA examination, approximates a 
separate 10 percent evaluation for a superficial, tender and 
painful scar.  38 C.F.R. 
§ 4.124, Code 7804 (1998). 


ORDER

Entitlement to an increased evaluation for service-connected 
musculoskeletal residuals of a GSW of the left knee is 
denied. 

A separate 10 percent disability rating for the dermatologic 
element, consisting of 
fairly benign, but slightly tender, scars of the medial and 
lateral sides of the left 


                                                                               
(CONTINUED ON NEXT PAGE)

knee, is granted subject to the law and regulations governing 
the payment of monetary benefits.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

